Case: 14-60198      Document: 00513220014         Page: 1    Date Filed: 10/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-60198
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        October 6, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

AUSTIN W. FRAZIER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:13-CR-81


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Austin W. Frazier appeals the 51-month sentence imposed on his guilty
plea conviction for conspiracy to commit bank fraud, mail fraud, and wire
fraud. See 18 U.S.C. §§ 371, 1341, 1343, 1344. We affirm.
       We reject Frazier’s claim that it was clear error to apply the two-level
sophisticated means enhancement of U.S.S.G. § 2B1.1(b)(10)(C) to his offense
level. See United States v. Conner, 537 F.3d 480, 492 (5th Cir. 2008); United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60198    Document: 00513220014     Page: 2   Date Filed: 10/06/2015


                                   14-60198

States v. Clements, 73 F.3d 1330, 1340 (5th Cir. 1996). Guidelines commentary
defines the term sophisticated means as involving “especially complex or
especially intricate offense conduct pertaining to the execution or concealment
of an offense.” § 2B1.1, comment. (n.9(B)). The instant case involved the use
of sophisticated means in both the execution and the concealment of the
offenses, including extensive planning and obscuring of the truth in deceitfully
moving assets from one entity to another and to unauthorized personal use.
      Frazier knowingly made false statements to lenders about how borrowed
funds were used and to a construction surety company about the status of
construction projects. He used forged signatures, including on architectural
plans and subcontractors’ releases, to obtain funds from the surety. In addition
he and a brother diverted funds to the brother’s personal account and then into
accounts of fictitious or shell entities. These are a few examples of Frazier’s
complex activities and acts of omission that easily meet the standard for
application of the enhancement. See, e.g., Conner, 537 F.3d at 492; Clements,
73 F.3d at 1340.
      Because we are not “left with the definite and firm conviction that a
mistake has been committed” by the district court, we find no clear error.
Clements, 73 F.3d at 1340. Consequently, we do not disturb the judgment. Id.
      AFFIRMED.




                                       2